UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7381



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNY LEE GORE,

                Defendant - Appellant.



                               No. 07-7445



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNY LEE GORE,

                Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-9)


Submitted:   October 1, 2008                 Decided:   November 3, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.   Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In these consolidated cases, Johnny Lee Gore appeals the

district court’s orders denying Gore’s motions to dismiss the

indictment (No. 07-7381) and to disclose exculpatory evidence and

present new evidence (No. 07-7445).      We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.         See United States v. Gore,

No.   4:01-cr-00627-CWH-9   (D.S.C.   Sept.    17   and   20,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                  3